Title: To George Washington from Captain John Barry, 11 April 1778
From: Barry, John
To: Washington, George



Dr General
Wilmington [Del.] April 11: 1778

I send by the bearer the things I have Purchased for Your Excellency, It wood have gave me grate pleasure to have had it in my power to have Complated the whole, but some of them selling so high and others not good was the Occasin—the men I have hire that your Excellency Ordered me from Camp Wants close and the[y] Grumble Very much about it—I fear thare Is some of them that will not stay unles the[y] can be suplyed With them—I think in a little time our Crusing will be At an end but I want to have one sweep more among them before we give up, we have being unhappilley blockd up here for this few days past but if the men stay will be out in a few days—Should be glad if Your Excellency wood let Me Know the time you wood want the men and the Gratest Care shall be taken that the[y] Join thare Respectave Regments—Your Excellency will oblige me Very much if you will desire General Varnum to send the men and Close by the Bearer as soon as posable if the[y] dont Come soon it will brak-up my crusing which I should be Very Sorry for as I think we can be of use for some little time yet—I Remain your Excell⟨en⟩cy Most Obedent & Very Humble Servt

John Barry

